          Case 1:18-cv-10588-DLC Document 17 Filed 01/04/19 Page 1 of 3




January 4, 2019

VIA ECF

Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:    Mango v. Democracy Now! Productions, Inc., 1:18-cv-10588 (DLC)


Dear Judge Cote:

        We represent Plaintiff Gregory Mango (“Plaintiff” or “Mango”) in the above-captioned
case. We write in response to defendant Democracy Now! Production, Inc. (“Defendant”)’s
motion for an order requiring plaintiff to post a bond pursuant to L.R. 54.2. [Dkt. #12] For the
reasons stated below, Plaintiff opposes Defendant’s request on substantive grounds. However,
because Plaintiff remains confident in the merits of his claims, and in order to avoid further delay
in adjudication of this matter, Plaintiff consents to posting $10,000 bond via counsel. As such,
Plaintiff respectfully requests that the Court enter the proposed order (filed separately via ECF)
and DENY defendant’s motion as moot.

Point I: As a Substantive Matter, Plaintiff Opposes Defendant’s Request for A Bond

        Plaintiff opposes Defendant’s request for relief on grounds that Defendant has failed to
demonstrate that a bond is appropriate in this matter. Courts in this Circuit consider the following
factors in determining whether to require a party to post a bond pursuant to the rule: “(1) the
financial condition and ability to pay of the party who would post the bond; (2) whether that
party is a non-resident or foreign corporation; (3) the merits of the underlying claims; (4) the
extent and scope of discovery; (5) the legal costs expected to be incurred; and (6) compliance
with past court orders.” Gary Friedrich Enterprises, LLC v. Marvel Enterprises, Inc., No. 08
CIV. 01533, 2010 WL 3452375, at *2 (S.D.N.Y. Sept. 1, 2010).

        First, Defendant has failed to show that Plaintiff lacks the financial ability to satisfy an
adverse judgment. N'Jai v. New York State Higher Educ. Servs. Corp., 214 F.R.D. 251, 252
(E.D.N.Y. 2003) (denying bond motion where defendant “has not made an adequate showing
that the plaintiff will be unable to pay a judgment of costs. [Defendant] provides no information
concerning the plaintiff's financial condition.”).
           Case 1:18-cv-10588-DLC Document 17 Filed 01/04/19 Page 2 of 3



        Second, Defendant has failed to show Plaintiff is a non-resident or foreign corporation.
Khaldei v. Kaspiev, No. 10 CIV. 8328 JFK GWG, 2014 WL 7373383, at *2 (S.D.N.Y. Dec. 30,
2014) (denying bond where “the [non-movant] has been a resident of the United States for over
35 years”). Plaintiff has, in fact, resided in New York City for over 30 years. Mango has never
lost a case and has never been ordered to post a bond. Local Rule 54.2 was simply not designed
to force U.S. citizens, New York residents, and frequent filers in this District to post bond before
a full adjudication on the merits.

        Third, Defendant has failed to demonstrate that it is likely to prevail on Plaintiff’s
infringement claim. Indeed, Defendant has not even addressed the merits of the claim in its
principal brief. Further, as explained in Gary Friedrich, 2010 WL 3452375, at *4, it is not
enough for the movant under L.R. 54.2 to demonstrate that it is likely to prevail. Defendant must
also bear the heavy burden of showing that it is likely to be awarded its attorneys’ fees and costs
under 17 U.S.C. § 505, which are “not automatically awarded to every victorious defendant but
rather are within the court’s discretion to grant.” Id.1

        Fourth, Defendant has failed to demonstrate that Plaintiff has disobeyed any court orders.
RLS Assocs., LLC v. United Bank of Kuwait PLC, 2005 WL 578917, at *1 (S.D.N.Y. March 11,
2005) (denying bond motion where “there is no history of noncompliance with prior orders”).
Instead, Defendant’s motion is largely predicated on a false and pejorative stereotype which
mischaracterizes Plaintiff’s counsel (as opposed to Plaintiff) as a so-called “copyright troll.” As
a general matter, this stereotype should be banished from the Court’s lexicon as the use of
derogatory stereotypes are anathema to the American system of fair play and justice. As for the
application of that odious term to Plaintiff’s counsel or Plaintiff, it is patently erroneous. As
explained by Judge Hellerstein in Malibu Media, LLC v. Doe, No. 15 CIV. 4369 AKH, 2015 WL
4092417, at *2 (S.D.N.Y. July 6, 2015), so called “copyright trolls” are not interested in taking
cases to trial or prosecuting them on their merits. But Plaintiff’s counsel routinely litigates
infringement cases on their merits and WINS. See, e.g. Otto v. Hearst Commc’ns, Inc., No.
1:17-CV-4712-GHW, 2018 WL 6510801 (S.D.N.Y. Dec. 10, 2018) (finding defendant liable for
copyright infringement on summary judgment); Chicoineau v. Bonnier Corp., 2018 WL 6033987
(S.D.N.Y. October 16, 2018) (same); Goodman v. Universal Beauty Prod. Inc., No. 17-CV-1716
(KBF), 2018 WL 1274855, at *5 (S.D.N.Y. Mar. 9, 2018) (same). Moreover, Mango has
proceeded to trial on the merits of an infringement claim. See Mango v. Buzzfeed, Inc., 17-cv-
6784 (VM) (holding bench trial on August 13, 2018).

1
  Defendant’s argument that a Rule 68 offer of judgment permits a non-prevailing defendant to recover fees under
the Copyright Act is manifestly erroneous and contrary to Supreme Court law. See Marek v. Chesny, 105 S.Ct.
3012, 3017 (1985) (finding that the term “costs” in Rule 68 encompasses “all costs properly awardable under the
relevant substantive statute or other authority.”). Based on Marek’s holding, the majority of courts hold that because
section 505 of the Copyright Act only permits a “prevailing party” to recover attorneys’ fees “as costs,” a copyright
plaintiff cannot be liable for a non-prevailing defendant’s post-offer attorneys’ fees under Rule 68. See, e.g., UMG
Recordings, Inc. v. Shelter Capital Partners LLC, 667 F.3d 1022, 1048 (9th Cir. 2011) (“because . . . attorney’s fees
were not “properly awardable” under § 505 in this case, fees could not be awarded under Rule 68”); Harbor Motor
Co., Inc. v. Arnell Chevrolet–Geo, Inc., 265 F.3d 638 (7th Cir. 2001) (under the Copyright Act, a non-prevailing
defendant cannot recover attorneys’ fees as part of a Rule 68 award); Boisson v. Banian Ltd., 221 F.R.D. 378, 381
(E.D.N.Y. 2004) (“where . . . costs and fees are properly awardable only to the prevailing party, a defendant who has
not prevailed is not entitled to attorneys’ fees when seeking to collect costs pursuant to Rule 68”).




                                                          2
            Case 1:18-cv-10588-DLC Document 17 Filed 01/04/19 Page 3 of 3



Point II:       Notwithstanding Plaintiff’s Substantive Opposition to Defendant’s Motion,
                Plaintiff Consents to Posting a $10,000 Bond Via Counsel in Order to Avoid
                Further Delay

       Given Plaintiff’s confidence in the merits of his claims, and to avoid further delay
occasioned by Defendant’s ancillary motion practice, Plaintiff consents to the entry of a
proposed order [attached hereto] which requires his counsel to post $10,000 bond on his behalf.
Accordingly, Plaintiff respectfully requests that Defendant’s motion for a bond be DENIED as
moot.


                                                    Respectfully Submitted,

                                                    /richardliebowitz/
                                                    Richard Liebowitz

                                                    Counsel for Plaintiff Gregory Mango




                                               3
